   Case 2:19-cv-01641-FMO-JC Document 16 Filed 04/15/19 Page 1 of 1 Page ID #:90


                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 19-1641 FMO(JC)                                             Date   April 15, 2019
 Title            Jay Ellis Potter v. Cross Country Mortgage, Inc., et al.



 Present: The Honorable          Jacqueline Chooljian, United States Magistrate Judge
                  Kerri Hays                                   None                              None
                Deputy Clerk                         Court Reporter / Recorder                 Tape No.
                Attorneys Present for Plaintiff:                      Attorneys Present for Defendant:
                         none present                                          none present
 Proceedings:                  (IN CHAMBERS)

                               ORDER GRANTING PLAINTIFF’S REQUEST FOR EXTENSION OF
                               TIME TO FILE RESPONSE TO DEFENDANT’S MOTION TO
                               DISMISS (DOCKET NO. 13) AND EXTENDING DEFENDANT’S
                               DEADLINE TO FILE REPLY

        On March 29, 2019, defendant Nationstar Mortgage LLC filed a Motion to Dismiss for Improper
Venue and Motion to Strike Complaint or Motion for More Definite Statement (“Defendant’s Motion”).
Plaintiff’s opposition to Defendant’s Motion is currently due on April 9, 2019 and defendant’s reply is
currently due on April 16, 2019.

       On April 9, 2019, plaintiff filed a request for extension of time to file a response to Defendant’s
Motion (“Plaintiff’s Request”). Plaintiff’s Request is granted. Plaintiff’s deadline to file a response to
Defendant’s Motion is extended to April 23, 2019, and plaintiff’s deadline to file a reply is extended to
April 30, 2019.1

      Plaintiff is cautioned that the failure timely to file an opposition to Defendant’s Motion
may be deemed consent to the granting of Defendant’s Motion pursuant to Local Rule 7-12 and
may result in dismissal which could end this case.

         IT IS SO ORDERED.




         1
        Plaintiff’s response to the Order to Show Cause issued on April 5, 2019 remains due on
April 19, 2019.
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
